DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1 and 3-11 is because the cited prior art does not teach a system for estimating a severity of a bearing fault in an induction motor that includes a set of quantitative models, each quantitative model is configured to relate the fault current of the fault frequency to a mutual inductance variation for the fault frequency, the set of quantitative models includes a first quantitative model to relate a magnitude of the first fault current to a first mutual inductance variation for the first fault frequency and a second quantitative model to relate the second fault current to a second mutual inductance variation for the second fault frequency, wherein each quantitative model approximates the mutual inductance variation for the fault frequency using Fourier Series of a set of oscillating functions of the fault frequency, wherein a frequency of each oscillating function in the Fourier Series is a multiple of the fault frequency, and an amplitude of each oscillating function in the Fourier Series is a function of a magnitude of the fault current on the fault frequency, such that the first quantitative model approximates the first mutual inductance variation using oscillating functions of multiples of the first fault frequency with amplitudes of the function of the magnitude of the first fault current, and the second 
The primary reason for the allowance of claims 12 and 14 is because the cited prior art does not teach a method for estimating a severity of a bearing fault in an induction motor that includes a set of quantitative models, each quantitative model is configured to relate the fault current of the fault frequency to a mutual inductance variation for the fault frequency, the set of quantitative models includes a first quantitative model to relate a magnitude of the first fault current to a first mutual inductance variation for the first fault frequency and a second quantitative model to relate the second fault current to a second mutual inductance variation for the second fault frequency, wherein a transfer function of the mutual inductance variation maps the mutual inductance variation to a permeance of an air gap between a stator and a rotor of the induction motor, such that the set of thresholds specify a set of values of the permeance of the air gap.
The primary reason for the allowance of claim 15 is because the cited prior art does not teach a non-transitory computer readable storage medium embodied theron a program executable by a processor for performing a method that includes a set of quantitative models, each quantitative model is configured to relate the fault current of the fault frequency to a mutual inductance variation for the fault frequency, the set of quantitative models includes a first quantitative model to relate a magnitude of the first fault current to a first mutual inductance variation for the first fault frequency and a second quantitative model to relate the second fault current to a second mutual 
The primary reason for the allowance of claim 16 is because the cited prior art does not teach a system for estimating a severity of a bearing fault in an induction motor that includes a set of quantitative models, each quantitative model is configured to relate the fault current of the fault frequency to a mutual inductance variation for the fault frequency, the set of quantitative models includes a first quantitative model to relate a magnitude of the first fault current to a first mutual inductance variation for the first fault frequency and a second quantitative model to relate the second fault current to a second mutual inductance variation for the second fault frequency, wherein a transfer function of the mutual inductance variation maps the mutual inductance variation to a length profile of an air gap between a stator and a rotor of the induction motor, such that the set of thresholds specify a set of values of the maximum variation in the length profile of the air gap.
The primary reason for the allowance of claim 17 is because the cited prior art does not teach a system for estimating a severity of a bearing fault in an induction motor that includes a set of quantitative models, each quantitative model is configured to relate the fault current of the fault frequency to a mutual inductance variation for the fault frequency, the set of quantitative models includes a first quantitative model to relate a magnitude of the first fault current to a first mutual inductance variation for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864